EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (the “Agreement”) is made effective as of the 18th day of December, 2008 (the “Effective Date”) by and between Colonial Bank, F.S.B. (the “Bank”), a federally chartered stock savings bank, with its principal administrative office at 85 West Broad Street, Bridgeton, New Jersey08302, and Edward J. Geletka (“Executive”).Any reference to the “Company” shall mean Colonial Bankshares, Inc., a federal mid-tier stock holding company, which owns 100% of the common stock of the Bank. WHEREAS, Executive is currently employed as the President and Chief Executive Officer of the Bank and the Company pursuant to an employment agreement entered into on September 20, 2006 (the “Original Agreement”); and WHEREAS, the Bank desires to amend and restate the Original Agreement in order to make changes to comply with the final regulations issued under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) in April 2007; and WHEREAS, Executive is willing to serve the Bank on the terms and conditions hereinafter set forth and has agreed to such changes; and WHEREAS, the Board of Directors of the Bank and Executive believe it is in the best interests of the Bank to enter into this Agreement in order to reinforce and reward Executive for his service and dedication to the continued success of the Bank and incorporate the changes required by the final regulations issued under Code Section 409A. NOW, THEREFORE, in consideration of the mutual covenants herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1.POSITION AND RESPONSIBILITIES During the period of his employment hereunder, Executive agrees to serve as President and Chief Executive Officer of the Bank and President and Chief Executive Officer of the Company. During the period of his employment hereunder, except for periods of absence occasioned by illness, reasonable vacation periods, and reasonable leaves of absence, Executive shall faithfully perform his duties hereunder and shall perform the administrative and management services for the Bank which are customarily performed by persons in a similar executive officer capacity.Executive shall be responsible for the overall management of the Company and the Bank and shall be responsible for establishing the business objectives, policies and strategic plan of the Company and the Bank.Executive shall also be responsible for providing leadership and direction to all departments or divisions of the Company and the Bank, and shall be the primary contact between the Board of Directors and the staff of the Company and the Bank.Executive also agrees to serve, if elected, as an officer and director of any subsidiary or affiliate of the Bank or the Company. 2.TERM OF EMPLOYMENT The term of this Agreement and the period of Executive’s employment hereunder shall begin as of the date first above written and shall continue for thirty-six (36) full calendar months thereafter, provided that all changes intended to comply with Code Section 409A shall be retroactively effective to September 20, 2006; and provided further that no retroactive change shall affect the compensation or benefits previously provided to Executive.Commencing on the Effective Date and continuing oneach anniversary date thereafter (the “Anniversary Date”), this Agreement shall renew for an additional year such that the remaining term shall be three (3) years unless written notice of non-renewal (“Non-Renewal Notice”) is provided to Executive at least thirty (30) days and not more than sixty (60) days prior to any such Anniversary Date.At least thirty (30) days prior to each Anniversary Date the disinterested members of the Board of Directors of the Bank (the “Board”) will conduct a comprehensive performance evaluation and review of Executive for purposes of determining whether to extend the Agreement, and the results thereof shall be included in the minutes of the Board’s meeting. 3.COMPENSATION AND REIMBURSEMENT (a)The compensation specified under this Agreement shall constitute the salary and benefits paid for the duties described in Section1.The Bank shall pay Executive as compensation a salary of not less than $192,864 per year (“Base Salary”).During the period of this Agreement, Executive’s Base Salary shall be reviewed at least annually; the first such review will be made no later than January 31 of each year during the term of this Agreement and shall be effective from the first day of said month through the end of the calendar year.Such review shall be conducted by a Committee designated by the Board, and the Board may increase, but not decrease, Executive’s Base Salary (any increase in Base Salary shall become the “Base Salary” for purposes of this Agreement).In addition to the Base Salary provided in this Section3(a), the Bank shall provide Executive with all such other benefits as are provided uniformly to permanent full-time employees of the Bank, on the same basis (including cost) as such benefits are provided to other officers of the Bank. (b)In addition to base salary provided for in Section 3(a) above, the Bank will provide Executive with employee benefit plans, arrangements and perquisites substantially equivalent to those in which Executive was participating or otherwise deriving benefit from immediately prior to the beginning of the term of this Agreement, and the Bank will not, without Executive’s prior written consent, make any changes in such plans, arrangements or perquisites which would adversely affect Executive’s rights or benefits thereunder.Without limiting the generality of the foregoing provisions of this Section3(b), Executive will be entitled to participate in or receive benefits under any employee benefit plans including, but not limited to, retirement plans, supplemental retirement plans, pension plans, profit-sharing plans, employee stock ownership plans, stock plans, health-and-accident plans, medical coverage or any other employee benefit plan or arrangement made available by the Bank in the future to its senior executives and key management employees, subject to and on a basis consistent with the terms, conditions and overall administration of such plans and arrangements.Executive will be entitled to incentive compensation and bonuses as provided in any plan of the Bank in which Executive is eligible to participate (and he shall be entitled to a pro rata distribution under any incentive compensation or bonus plan as to any year in which a termination of employment occurs, other than Termination for Cause).Nothing paid to Executive under any such plan or arrangement will be deemed to be in lieu of other compensation to which Executive is entitled under this Agreement. 2 (c)Executive shall be entitled to paid time off in accordance with the standard policies of the Bank for senior officers, but in no event less than thirty (30) days paid time off during each year of employment.Executive shall receive his Base Salary and other benefits during periods of paid time off.Executive shall also be entitled to paid legal holidays in accordance with the policies of the Bank.Executive shall also be entitled to sick leave in accordance with the policies of the Bank, but in no event less than the number of days of sick leave per year to which Executive was entitled at the Effective Date of this Agreement. 4.OUTSIDE ACTIVITIES Executive may serve as a member of the board of directors of business, community and charitable organizations subject in each case to the prior approval of the Board, provided that in each case such service shall not materially interfere with the performance of his duties under this Agreement or present any conflict of interest.Executive shall provide to the Board annually a list of all organizations for which Executive serves as a director or in a similar capacity for purposes of obtaining the Board’s approval of Executive’s service on the boards of such organizations.Such service to and participation in outside organizations shall be presumed for these purposes to be for the benefit of the Bank, and the Bank shall reimburse Executive his reasonable expenses associated therewith, provided such expenses are consistent with and reimbursement is made pursuant to the Bank’s expense policy, and is paid as soon as practicable but not later than March 15 of the year immediately following the year in which the expense was incurred.Executive will provide to the Chairman of the Bank or a committee of the Board of Directors of the Bank at least quarterly a list of expenses incurred by Executive pursuant to this Section4, for purposes of determining the reasonableness of such expenses. 5.WORKING FACILITIES AND EXPENSES Executive’s principal place of employment shall be at the Bank’s principal executive offices.The Bank shall provide Executive, at his principal place of employment, with a private office, stenographic services and other support services and facilities suitable to his position with the Bank and necessary or appropriate in connection with the performance of his duties under this Agreement.The Bank shall provide Executive with an automobile suitable to the position of President and Chief Executive Officer of the Bank, and such automobile may be used by Executive in carrying out his duties under this Agreement.The Bank shall reimburse Executive for the cost of maintenance, use and servicing of such automobile.The Bank shall reimburse Executive for his ordinary and necessary business expenses incurred in connection with the performance of his duties under this Agreement, including, without limitation, fees for memberships in such clubs and organizations that Executive and the Board mutually agree are necessary and appropriate to further the business of the Bank, and travel and reasonable entertainment expenses, provided such expenses are consistent with and reimbursement is made pursuant to the Bank’s expense policy.All reimbursements under this Section 5 shall be paid as soon as practicable by the Bank; provided, however, that no payment shall be made later than March 15 of the year immediately following the year in which the expense was incurred. 3 6.
